
	
		II
		110th CONGRESS
		1st Session
		S. 2505
		IN THE SENATE OF THE UNITED STATES
		
			December 18, 2007
			Ms. Cantwell introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To allow employees of a commercial passenger airline
		  carrier who receive payments in a bankruptcy proceeding to roll over such
		  payments into an individual retirement plan, and for other
		  purposes.
	
	
		1.Rollover of amounts received
			 in airline carrier bankruptcy to eligible retirement plans
			(a)General
			 ruleIf—
				(1)a qualified
			 airline employee receives any eligible rollover amount, and
				(2)the qualified
			 airline employee transfers any portion of such amount to an individual
			 retirement plan (as defined in section 7701(a)(37) of the Internal Revenue Code
			 of 1986) within 180 days of receipt of such amount (or, if later, within 180
			 days of the date of the enactment of this Act),
				then,
			 except as provided in subsection (b), such amount (to the extent so
			 transferred) shall not be includible in gross income for the taxable year in
			 which paid.(b)Transfers to
			 Roth IRAs
				(1)In
			 generalIf a transfer described in subsection (a) is made to a
			 Roth IRA (as defined in section 408A of the Internal Revenue Code of 1986),
			 then—
					(A)50 percent of the
			 portion of any eligible rollover amount so transferred shall be includible in
			 gross income in the first taxable year following the taxable year in which the
			 eligible rollover amount was paid, and
					(B)50 percent of
			 such portion shall be includible in gross income in the second taxable year
			 following the taxable year in which the eligible rollover amount was
			 paid.
					(2)Election to
			 include in income in year of paymentNotwithstanding paragraph
			 (1), a qualified airline employee may elect to include any portion so
			 transferred in gross income in the taxable year in which the eligible rollover
			 amount was paid.
				(3)Income
			 limitations not to applyThe limitations described in section
			 408A(c)(3) of the Internal Revenue Code of 1986 shall not apply to a transfer
			 to which paragraph (1) or (2) applies.
				(c)Treatment of
			 eligible rollover amounts and transfers
				(1)Treatment of
			 eligible rollover amounts for employment taxesFor purposes of
			 chapter 21 of the Internal Revenue Code of 1986 and section 209 of the Social
			 Security Act, an eligible rollover amount shall not fail to be treated as a
			 payment of wages by the commercial passenger airline carrier to the qualified
			 airline employee in the taxable year of payment because such amount is not
			 includible in gross income by reason of subsection (a) or is includible in
			 income in a subsequent taxable year by reason of subsection (b).
				(2)Treatment of
			 rolloversA transfer under subsection (a) shall be treated as a
			 rollover contribution described in section 408(d)(3) of the Internal Revenue
			 Code of 1986, except that in the case of a transfer to which subsection (b)
			 applies, the transfer shall be treated as a qualified rollover contribution
			 described in section 408A(e) of such Code.
				(d)Definitions and
			 special rulesFor purposes of this section—
				(1)Eligible
			 rollover amount
					(A)In
			 generalThe term eligible rollover amount means any
			 payment of any money or other property which is payable by a commercial
			 passenger airline carrier to a qualified airline employee—
						(i)under the
			 approval of an order of a Federal bankruptcy court in a case filed after
			 September 11, 2001, and before January 1, 2007, and
						(ii)in
			 respect of the qualified airline employee's interest in—
							(I)a bankruptcy
			 claim against the carrier,
							(II)any note of the
			 carrier (or any amount paid in lieu of a note being issued), or
							(III)any other fixed
			 obligation of the carrier to pay a lump sum amount.
							(B)ExceptionAn
			 eligible rollover amount shall not include any amount payable on the basis of
			 the carrier's future earnings or profits.
					(2)Qualified
			 airline employeeThe term qualified airline employee
			 means an employee or former employee of a commercial passenger airline carrier
			 who was a participant in a defined benefit plan maintained by the carrier
			 which—
					(A)is a plan
			 described in section 401(a) of the Internal Revenue Code of 1986 which includes
			 a trust exempt from tax under section 501(a) of such Code, and
					(B)was terminated or
			 became subject to the restrictions contained in paragraphs (2) and (3) of
			 section 402(b) of the Pension Protection Act of 2006.
					(3)Reporting
			 requirementsIf a commercial passenger airline carrier pays 1 or
			 more eligible rollover amounts, the carrier shall, within 90 days of such
			 payment (or, if later, within 90 days of the date of the enactment of this
			 Act), report—
					(A)to the Secretary,
			 the names of the qualified airline employees to whom such amounts were paid,
			 and
					(B)to the Secretary
			 and to such employees, the years and the amounts of the payments.
					Such reports
			 shall be in such form, and contain such additional information, as the
			 Secretary of the Treasury may prescribe.(e)Effective
			 dateThis section shall apply to transfers made after the date of
			 the enactment of this Act with respect to eligible rollover amounts paid
			 before, on, or after such date.
			
